DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-33, 35 are pending.
The examiner notes that claim 34 is missing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0233970 (‘970) in view of US2006/0079492 (‘492).
‘970 teaches a method of treating long QT syndrome such as torsade de pointe (TdP) with androgen such as testosterone (see claims 1, 6, 9). ‘970 teaches the routes of administration of the agents include parenteral such as intravenous injection (see claims 10 and 11). ‘970 teaches the amount of the active as to increase the testosterone level to 200 ng/dL to about 1100 ng/dL (see [0012]). ‘970 teaches the patients can be male or female (see [0006]). ‘970 also teaches many medications as known to prolong the QT-interval; these drugs include albuterol, alfuzosin, amantadine, amiodarone, arsenic trioxide, atomoxetine, azithromycin, bepridil, chloral hydrate, chloroquine, chlorpromazine, cisapride, clarithromycin, cocaine, disopyramide, dobutamine, dofetilide, dolasetron, domperidone, dopamine, droperidol, ephedrine, epinephrine, erythromycin, felbamate, fenfluramine, flecainide, foscamet, fosphenytoin, gatifloxacin, granisetron, halofantrine, haloperidol, ibutilide, indapamide, isoproterenol, isradipine, levalbuterol, levofloxacin, levomethadyl, lithium, mesoridazine, metaproterenol, methadone, methylphenidate, midodrine, moexipril, moexipril/hydrochlorothiazide, moxifloxacin, nicardipine, norepinephrine, octreotide, ondansetron, pentamidine, phentermine, phenylephrine, phenylpropanolamine, pimozide, procainamide, pseudoephedrine, quetiapine, quinidine, risperidone, ritodrine, salmeterol, sibutramine, sotalol, sparfloxacin, tacrolimus, tamoxifen, telithromycin, terbutaline, thioridazine, tizanidine, vardenafil, venlafaxine, voriconazole, and ziprasidone (see [0009]). ‘970 teaches the treatment group in the Example include diabetic patients (see Table 1B for example).
‘970 does not expressly teach the dosage of the testosterone used nor the oral route of administration. ‘970 does not expressly teach the compounds recited in claim 30.
‘492 teaches a method of treating various cardiovascular diseases using a genus of steroid compounds encompassing the herein claimed compounds (see [0023], [0715]). ‘492 teaches various routes of administration including oral (see [0729]).  
 It would have been obvious to one of ordinary skill in the art at the time of filing to employ the herein claimed compounds, in the herein claimed routes of administration and dosage, in the method to treat TdP. 
One of ordinary skill in the art would have been motivated to employ the herein claimed compounds, in the herein claimed routes of administration and dosage, in the method to treat TdP.  The compounds recited in the claims and the oral route of administration are known to be effective in treating cardiovascular diseases such as TdP.  Therefore, employing both the route of administration and those steroidal compounds encompassed by the claims to treat TdP would be reasonably expected to be effective. 
Furthermore, the examiner notes that the cited prior art teaches the effective amount depending on the serum level of testosterone. Since the target serum level is known, adjusting the dosage and/or the dosing regimen to achieve the target serum level would be obvious as being within the purview of skilled artisan.
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627